Exhibit 10.2

 

FOURTH AMENDMENT

 

REVISED HOME OFFICE PENSION PLAN OF LEVI STRAUSS & CO.

 

WHEREAS, Levi Strauss & Co. (“LS&CO.”) maintains the Revised Home Office Pension
Plan of Levi Strauss & Co. (the “Plan”) to provide retirement benefits for its
eligible employees; and

 

WHEREAS, pursuant to Section 17.1 of the Plan, the Board of Directors of LS&CO.
is authorized to amend the Plan at any time and for any reason; and

 

WHEREAS, LS&CO. desires to amend the Plan, effective November 29, 2004, to cease
the future accrual of benefits for all but a select group of Members (the
“Transition Group”); and

 

WHEREAS, LS&CO. further desires to close participation to any new members
effective November 29, 2004.

 

NOW THEREFORE BE IT RESOLVED, the Plan is hereby amended in the following
respects:

 

1. Section 1.1 is amended, effective November 29, 2004, to include the following
paragraph at the end thereof:

 

“Levi Strauss & Co. amends the Plan, effective November 29, 2004, as follows:
(i) no new participants will be admitted after November 28, 2004; (ii) except as
provided in (iii), Member benefits under the Plan are frozen as of November 29,
2004; and (iii) the Plan will continue to count compensation for purposes of
benefit accrual for Members who are at least age 50 and have at least 10 Years
of Service as of November 28, 2004.”

 

2. Section 2.31 is amended, effective November 29, 2004, to read as follows:

 

“2.31 ‘Final Average Compensation’ means a Member’s highest average annual
Compensation for the five (5) consecutive Fiscal Years out of the ten (10)
consecutive Fiscal Years immediately preceding the earliest of (i) November 29,
2004, (ii) the Member’s Retirement Date, or (iii) the date such Member
terminates Service. Item (i), above, shall not apply to Transition Group
members. For purposes of determining a Member’s five (5) consecutive Fiscal
Years, any Fiscal Year in which a Member (1) does not receive a full Year of
Benefit Service, and (2) is not an Employee as of the last working day of such
Fiscal Year, shall be disregarded, including for purposes of determining such
Member’s consecutive Fiscal Years. If the Member has been employed with the
Company or an Affiliated Company for less than ten (10) consecutive Fiscal Years
as of the applicable limitation date set forth above, such Member’s Final
Average Compensation will be computed based on the consecutive Fiscal Years (not
in excess of five (5) Fiscal Years), subject to the limitation described above,
in which his or her average annual Compensation was highest.



--------------------------------------------------------------------------------

In the event a Member’s “Final Average Compensation,” as computed under the
preceding paragraph, would equal zero dollars ($0.00), then such Member’s “Final
Average Compensation” means twelve (12) times his or her highest average monthly
Compensation for the sixty (60) consecutive months out of the ten (10)
consecutive Fiscal Years immediately preceding the earliest of (i) November 29,
2004, (ii) the Member’s Retirement Date, or (iii) the date such Member
terminates Service. Item (i), above, shall not apply to Transition Group
members. For purposes of determining a Member’s sixty (60) consecutive months,
such Member’s consecutive months as well as any month in which he or she does
not receive one-twelfth ( 1/12) of a Year of Benefit Service shall be
disregarded. The preceding sentence shall not apply to Transition Group members
after November 28, 2004. If the Member has been employed with the Company or an
Affiliated Company for less than ten (10) consecutive Fiscal Years as of the
applicable limitation date described above, such Member’s Final Average
Compensation will be computed based on the consecutive months (not in excess of
sixty (60) months), subject to the limitation described above, in which his or
her average monthly Compensation was highest.”

 

3. Section 2.44 is hereby amended to add the following sentence to the end
thereof:

 

“Effective as of November 29, 2004, no Eligible Employee shall become a Member
under the Plan.”

 

4. Section 2.45 is hereby amended to add the following sentence to the end
thereof:

 

“Effective as of November 29, 2004, the Plan shall no longer have a Membership
Date.”

 

5. Section 2.70 is amended to add the following sentence to the end thereof:

 

“Notwithstanding the foregoing, effective November 29, 2004, no Employee shall
accrue Service for purposes of determining Years of Benefit Service under
Section 2.88.”

 

6. Section 2.72 is amended in its entirety, effective November 29, 2004, to read
as follows:

 

“2.72 “Social Security Benefit” means the annual amount of old-age insurance
benefits payable to a Member upon the later of his or her 65th birthday or
Retirement Date, which shall be computed under the Federal Social Security Act
as in effect on the date (not later than the date of the Member’s termination of
Service, including the date that the Member is determined to be Totally and
Permanently Disabled) as of which such computation is made (the “Computation
Date”). For purposes of this Section 2.72, the following assumptions shall
apply:

 

(a) There are no increases in the level of such old-age insurance benefits after
such Computation Date;

 

(b) If the Member retired on an Early Retirement Date, the Member is not paid
any Compensation on or after his or her Early Retirement Date;

 

2



--------------------------------------------------------------------------------

(c) If the Member terminated Service other than on his or her Early Retirement
Date and before his or her 65th birthday, the Member continues to be paid annual
Compensation from such Computation Date until his or her 65th birthday at his or
her annual rate of Compensation in effect on such Computation Date;

 

(d) The Member does not fail to qualify for, or lose such old-age insurance
benefits, by failure to apply for such benefits, entry into covered employment,
or otherwise;

 

(e) Effective November 28, 2004, the Member continues to be paid annual
Compensation at his or her annual rate of Compensation in effect on that date
until the earlier of (i) the Member’s Early Retirement Date, or (ii) his or her
65th birthday.”

 

7. A new Section 2.80.1 is added to read as follows:

 

“2.80.1 “Transition Group” means those Members who, as of November 28, 2004, (i)
are at least age 50, (ii) have at least ten (10) Years of Service; (iii) are
actively employed by the Company or an Affiliated Company; and (iv) did not have
compensation (as determined under Section 2.33) greater than $125,000 in the
prior Plan Year. Notwithstanding the foregoing, item (iv) shall not apply to any
Member in any Plan Year for which LS&CO. determines that the Plan would satisfy
nondiscrimination requirements if such Member is allowed to participate.”

 

8. Section 2.88 is hereby amended to include the following sentence at the end
thereof:

 

“Effective November 29, 2004, notwithstanding any provision to the contrary,
Members shall cease to accrue Years of Benefit Service.”

 

9. Section 3.1 is hereby amended to include the following sentence at the end
thereof:

 

“Effective as of November 29, 2004, no Eligible Employee shall become a Member
under the Plan.”

 

10. Section 3.3 is amended to add a new subparagraph (d) to the end thereof as
follows:

 

“(d) Notwithstanding the foregoing subparagraphs (a), (b) and (c), if a Member
or former Member terminates employment with the Company or any Affiliated
Company and is rehired by the Company or an Affiliated Company after November
28, 2004, such Member or former Member may not recommence active membership in
the Plan unless (i) the Member or former Member met the requirements to be in
the Transition Group at the time of termination, and (ii) the Member or former
Member did not incur five (5) consecutive One-Year Periods of Severance before
being rehired by the Company or an Affiliated Company. If the Member or former
Member satisfies the requirements of this paragraph, he or she shall become an
active Member in the Transition Group on his or her rehire date.”

 

3



--------------------------------------------------------------------------------

11. A new Section 3.6 is added to read as follows:

 

“3.6 Plan Freeze.

 

(a) Generally. Except as described below under subparagraph (b), effective
November 29, 2004, all active membership in the Plan shall cease. Except as
otherwise provided for Transition Group Members, this means that Members will
not accrue additional Years of Benefit Service, and Compensation will no longer
be credited for purposes of determining the Member’s Final Average Compensation.

 

(b) Transition Group. Notwithstanding subparagraph (a) above, only Members in
the Transition Group may continue active membership, subject to the terms of the
Plan, because they may continue to earn credit for Compensation after November
28, 2004, for purposes of determining the Member’s Final Average Compensation.”

 

12. A new Section 9.7 is added, effective November 29, 2004, to read as follows:

 

“9.7 Limitations on Transition Group Payment. Eligibility for participation in
the Transition Group is subject to applicable nondiscrimination rules under the
Code. If any Member’s eligibility for the Transition Group would cause the Plan
to violate applicable nondiscrimination rules, the highest paid Members shall be
excluded from the Transition Group until the Plan satisfies such rules.”

 

13. The Plan is amended, effective November 29, 2004 to change any reference in
the Plan to “Employee Investment Plan” or “EIP” wherever those terms appear with
“Employee Savings and Investment Plan” or “ESIP, respectively.”

 

*         *         *

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 11th day of October, 2004.

 

LEVI STRAUSS &CO.

By:

 

/s/ Fred D. Paulenich

--------------------------------------------------------------------------------

    Fred D. Paulenich     Senior Vice President of Worldwide Human Resources

 

4